Citation Nr: 0613247	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-19 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of an ear 
infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel





INTRODUCTION

The veteran had active service from August 1943 to April 
1946.

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).

The Board also notes that the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities has been raised by the 
veteran's representative; accordingly, this additional issue 
is referred to the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for residuals of an ear infection 
manifested by dizziness.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  
Service connection may be granted for a disability that is 
proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310 (2005).  It was further 
determined in the case of Allen v. Brown, 7 Vet. App. 439 
(1995), that service connection may be awarded for a 
disability under 38 C.F.R. § 3.310 if a disability was 
aggravated by a service-connected disability.  

By rating decision in April 2004, service connection for 
bilateral hearing loss and tinnitus was granted.  The veteran 
contends that service connection should be granted for 
disability manifested by dizziness.  In view of the above, 
the veteran should be provided a VA ear examination by a 
physician who has the necessary expertise to evaluate the 
veteran's claim and the report of examination must include a 
medical opinion as to the etiology of the veteran's dizziness 
to include whether dizziness is secondary to the service 
connected hearing loss and tinnitus; or, in the alternative, 
whether the service connected hearing loss and tinnitus 
aggravated already existing dizziness. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Detroit VA medical 
center and from his treating private 
physician, Khaled Shukairy, M.D.  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should then schedule the 
appellant for a VA examination by a 
physician who has the appropriate 
expertise to evaluate the veteran's 
claim.  The claims file must be reviewed 
by the physician prior to the 
examination and all necessary special 
studies or tests should be accomplished 
if deemed necessary.  The examining 
physician should provide a diagnosis for 
all current disability manifested by 
dizziness.  Based on a complete review 
of the claims folder and the current 
examination, the physician should 
provide an opinion as to whether it is 
at least as likely as not that a current 
disability manifested by dizziness a) is 
proximately due to the service connected 
bilateral hearing loss and tinnitus, or 
b) whether a current disability 
manifested by dizziness has been 
permanently aggravated by the veteran's 
service-connected bilateral hearing loss 
and tinnitus.  In answering these 
questions, the physician must use the 
standard of proof provided by the Board.  
All factors upon which the VA opinion is 
based must be set forth in the written 
report.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  Additionally, if 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






